DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.  As requested in the submission, claims 1, 20, 26 have been amended.  Claims 1-11, 15, 20-24 and 26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, 11, 15, 20, 21, 23, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0179461 A1 (“Sambasivam et al.”) in view of U.S. Patent No. 2,940,868 (“Patchell”).
As regards claim 1, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipate Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para. 0018, which discloses the device is attached to the body via silicone adhesive), the material comprising: a hydrocolloid substrate having a first surface intended to be positioned against the skin and a second surface intended to be facing away from the skin (see paras. 0028-0034, 
Sambasivam et al. fails to explicitly teach that the silicone adhesive is a low temperature curing adhesive.  However, in the para. 0022, Sambasivam et al. discloses that the adhesion of silicone adhesives increase over time, which is not desirable in skin adhesives, thereby inherently disclosing that the silicone adhesive cure at room temperature when applied to the skin of a user.  Further disclosed in para. 0022 is that, in order to maintain the level of adhesion that is acceptable for bonding and removal from skin, it is necessary to balance interrelated properties, and that one of the key parameters that controls the properties includes the degree of cross-linking.
As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the silicone adhesive of Sambasivam et al. 
Sambasivam et al. discloses the silicone adhesive may coated as a discontinuous coating or as a pattern coating (see para. 0045 and 0046).  Sambasivam et al. fails to teach the silicone adhesive layer is coated on the first surface as a rectangular grid pattern formed by perpendicular ridges extending over the first surface, wherein the perpendicular ridges are coated on a flat face of the first surface that is devoid of projections, wherein the perpendicular ridges include a first set of ridges that are not directly interconnected with one another and a second set of ridges that are not directly interconnected with one another, and wherein the first set of ridges extend perpendicular to the second set of ridges over the flat face of the first surface.
However, Patchell it its analogous disclosure of a medical dressing teaches is known to provide a coating of adhesive that extends over a first surface of a porous backing devoid of projections (see Fig. 14), wherein the coating is coated as a rectangular grid pattern formed by perpendicular ridges extending over the first surface, wherein the perpendicular ridges include a first set of ridges (extending in a first linear direction) that are not directly interconnected with one another and a second set of ridges (extending in a second linear direction) that are not directly interconnected with one another, and wherein the first set of ridges extend perpendicular to the second set of ridges over the flat face of the first surface (see Fig. 13) as an obvious design choice 
Absent a critical teaching and/or showing of unexpected results derived the shape of the pattern of adhesive, the Office contends that in view of Patchell, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date to have a modified the adhesive pattern of Sambasivam et al. such that it is provided in a rectangular pattern, formed by perpendicular ridges extending over the first surface, wherein the perpendicular ridges are coated on a flat face of the first surface that is devoid of projections, wherein the perpendicular ridges include a first set of ridges that are not directly interconnected with one another and a second set of ridges that are not directly interconnected with one another, and wherein the first set of ridges extend perpendicular to the second set of ridges over the flat face of the first surface, in order to achieve the predictable result of providing adequate adhesion to the skin but leaving a multiplicity of small uncoated areas for the escape of perspiration to constituted a wholly porous dressing (see col. 1, lines 13-21 of Patchell).
As regards claim 2, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a synthetic material (see para. 0030, which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 3, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the hydrocolloid substrate comprises a natural hydrocolloid (see para. 0030, which discloses natural or synthetic cellulose, alginates or chitosan).
As regards claim 4, modified Sambasivam et al. discloses the material as claimed in claim 3, wherein the hydrocolloid comprises any one or a combination of the 
As regards claim 7, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the silicone adhesive is a composite and comprises a plurality of different silicones and/or silicone based materials (see para. 0019).
As regards claims 9 and 10, modified Sambasivam et al. discloses the material as claimed in claim 1, wherein the adhesive is coated continuously or discontinuously and may be coated as a pattern (see para. 0045 and para.0046).  Sambasivam et al. fails to teach the silicone adhesive is formed as lines, dots, flecks or marks on the first surface, wherein the lines, dots, flecks or marks create a pattern on the first surface that is substantially uniform across the first surface, or wherein the silicone adhesive is formed as lines or ridges extending over the first surface or wherein the lines or ridges are distributed at the first surface to create geometric shapes.  Patchell teaches it is conventional in the art to provide adhesive on a medical device in lines which create a pattern on the first surface that is substantially uniform across the first surface (see Fig. 13) and wherein the adhesive is formed as lines or ridges extending over the first surface or wherein the lines or ridges are distributed at the first surface to create geometric shapes (see Fig. 13).
 In view of Patchell, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date to have modified the adhesive pattern of Sambasivam et al. such that the pattern of adhesive is substantially uniform across the first surface (see Fig. 7) and wherein the adhesive is formed as lines or ridges extending over the first surface or wherein the lines or ridges are distributed at 
As regards claim 11, modified Sambasivam et al. discloses the material as claimed in claim 9 except wherein the lines, dots, flecks, or marks create a pattern at the first surface that is substantially non-uniform over the first surface such that the silicone adhesive layer comprises a plurality of different patterns at different regions of the hydrocolloid substrate.  Patchell, in its disclosure of an analogous medical dressing, teaches it is known to provide the adhesive layer in the form or uniform lines (see Fig.13) and non-uniform lines (see Figs. 19).
As to the pattern on the first surface being substantially non-uniform, absent a critical teaching and/or a showing of unexpected results derived from the shape of the pattern of the adhesive being substantially non-uniform, the Office contends that the shape of the pattern does not patentably distinguish Applicant's invention over the prior art.  Thus, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date to have a modified the adhesive pattern of Sambasivam et al. such that the shape of the pattern of the adhesive is substantially non-uniform, in order to achieve the predictable result providing adequate adhesion to the skin but leaving a multiplicity of small uncoated areas for the escape of perspiration to constituted a wholly porous dressing (see col. 1, lines 13-21 of Patchell).
As regards claim 15, modified Sambasivam et al. a medical device according to claim 1, wherein the medical device is selected from the group consisting of a medical 
As regards claim 20, Sambasivam et al. discloses a hot melt silicone based ostomy and wound care skin attachment adhesives that anticipates Applicant’s presently claimed invention.  More specifically, Sambasivam et al. discloses a skin contact material for positioning against human or animal skin (see para. 0018, which discloses the device is attached to the body via silicone adhesive), the material comprising: a substrate having a first surface intended to be positioned against the skin and a second surface intended to be positioned away from the skin, the substrate comprising any one or a combination of a hydrocolloid, a low density polyethylene, a high density polyethylene, a polypropylene, a polyester or a silicone based material (see para. 0028-0034); and a silicone two part silicone (see para. 0021; catalyzed which inherently means sped up by a reaction, see para. 0020, for example, a condensation 
Sambasivam et al. fails to explicitly teach that the silicone adhesive is a low temperature curing adhesive.  However, in the para. 0022, Sambasivam et al. discloses that the adhesion of silicone adhesives increase over time, which is not desirable in skin adhesives, thereby inherently disclosing that the silicone adhesive cure a room temperature when applied to the skin of a user.  Further disclosed in para. 0022 is that, in order to maintain the level of adhesion that is acceptable for bonding and removal from skin, it is necessary to balance interrelated properties, and that the one of the key parameters that controls the properties includes the degree of cross-linking.
It would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have modified the silicone adhesive of Sambasivam such that during cross-linking all of the polysiloxane is not cross-linked, still allowing for the curing to occur at room temperature eventhough the level of tack is decreased so as provide acceptable adhesion for removal even after time has elapsed after initial placement thereof (see para. 0020-0022).
Sambasivam et al. also fails to disclose the silicone adhesive layer is coated on the first surface as a repeating array of nodes or bumps, wherein the array of nodes or bumps are coated on a flat face of the first surface that is devoid of projections, wherein the array of nodes or bumps includes a first set of nodes or bumps disposed parallel to one another in a first plurality of discontinuous lines and a second set of nodes or bumps disposed parallel to one another in a second plurality of discontinuous lines, and wherein the first set of nodes or bumps are disposed perpendicular to the second set of nodes or bumps.
However, Patchell it its analogous disclosure of a medical dressing (see Figs. 9, 10, 13 and 14) teaches is known to provide a coating of adhesive (see 44 in Fig. 13) that extends over a first surface of a porous backing devoid of projections (see Figs. 10 and 14), wherein the adhesive layer is a repeating array of nodes or bumps (linear lines of adhesive 44 form an array linear bumps, see Fig. 10), wherein the array of nodes or bumps are coated on a flat face of the first surface (porous backing 45) that is devoid of projections, wherein the array of nodes or bumps includes a first set of nodes or bumps disposed parallel to one another in a first plurality of discontinuous lines (in a first direction shown in Fig. 9) and a second set of nodes or bumps disposed parallel to one another in a second plurality of discontinuous lines (in a second direction shown in Fig. 9), and wherein the first set of nodes or bumps are disposed perpendicular to the second set of nodes or bumps (the first and second set of liner bumps intersect with the second set of linear bumps as shown in Fig. 9).
Absent a critical teaching and/or showing of unexpected results derived from the adhesive layer  being coated on the first surface as a repeating array of nodes or 
As regards claim 21, modified Sambasivam et al. discloses the material of claim 20, wherein the two part catalysed, low temperature curing silicone adhesive layer is a composite and comprises a plurality of different silicones and/or silicone based materials (see Sambasivam et al., para. 0019).
As regards claim 23, modified Sambasivam et al. discloses the material of claim 20, except wherein the array of nodes or bumps are uniformly separated from one another by a separation distance.  However, since Patchell teaches the application of an array of nodes or bumps uniformly separated from one another by a separation distance (see Figs. 9 and 10 of Patchell), it would have been further obvious to modify Sambasivam et al. such that the array of nodes or bumps are uniformly separated from one another by a separation distance in order to ensure both uniform adhesion to the skin and escape of perspiration from the skin.
As regards claim 24, modified Sambasivam et al. discloses the material of claim 20, except wherein the array of nodes or bumps are coated on half of a total surface area of the first surface.  However, Patchell in its disclosure of an analogous medical dressing teaches it is known to provide the first surface with the adhesive array or nodes coated on half of a total surface area in order to ensure adequate functioning (see col. 6, lines 47-50).  In light of the teaching in Patchell, it would have been further obvious to one having ordinary skill in the art to have provided the modified device of Sambasivam et al. with the adhesive array or nodes coated on half of a total surface area in order to ensure adequate functioning.
As regards claim 26, modified Sambasivam et al. discloses the material of claim 1, wherein each one of the first set of ridges intersects at least one of the second set of ridges when modified in view of Patchell as discussed above in the rejection of claim 1 (see Fig. 13 of Patchell).

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of Patchell as applied to claim 1 above, and in further view of U.S. Patent No. 5,009,648 (“Aronoff et al.”).
As regards claims 5 and 6, modified Sambasivam et al. disclose the material as claimed in claim 1 except that the material comprises gelatin or pectin, or that the hydrocolloid further comprises a carboxymethylcellulose in a polyisobutylene matrix.
Aronoff et al., however, discloses a skin contact material comprising a hydrocolloid that comprises polyisobutylene, carboxymethylcellulose gelatin and pectin (see Example 3).
It would have been obvious to one having ordinary skill in the art to substitute the skin contact material of modified Sambasivam et al. for the skin barrier composition of Aronoff et al.  since the substitution of one known ostomy skin contact material for another yields the predictable result of providing a seal so as to prevent leakage of evacuated liquids and gases and provides a device that is flushable in a toilet (Aronoff et al. col. 1, lines 9-14) or that is biodegradable and will break down in a compost heap or landfill (Aronoff et al. col. 2, lines 49-57).

Claims 8 and 22 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sambasivam et al. in view of Patchell as applied to claim 1 and 20, above, respectively, and in further view U.S. Patent Application Publication No. 2009/0069764 (“Burlot et al.”).
As regards claims 8 and 20, modified Sambasivam et al. discloses the material as claimed in claims 1 and 20, respectively, except wherein the hydrocolloid substrate .  

Response to Arguments
With respect to claim 1, Applicant argues that para. [0022] of Sambasivam et al. provides no teaching, guidance or suggestion that the silicone adhesives may be characterized as "low temperature curing", the Office disagrees. First, it must be noted that curing is a process which a chemical reaction such as polymerization or a physical action such as evaporation, takes place, resulting in a harder, tougher or more stable linkage, such as an adhesive bond or substance, such as concrete. Second, para. [0022] of Sambasivam et al. recites "[s]ilicone pressure sensitive adhesive are generally regarded as soft and tack adhesives which readily wet surfaces.  As a consequence, the adhesion strength to a given surface increases with time leading to higher peel forces during removal of the adhesive than when applied initially." This is the definition of curing, which is curing occurs at room temperature when it is applied to the skin of a user.  Curing at room temperature is "low temperature curing" according to the Office since it is not placed in an oven for heating.  
With respect to Applicant’s argument regarding Harbard, Davis and Nielson, the arguments are moot since Harbard, Davis and Nielson are no longer used as a references to reject the pending claims based upon the newly amended claim language. 
In response to Applicant’s argument with respect to the Double Patenting rejection of claims 1, 2, 4, 5 and 8 have been withdrawn in light of the present amendment to claim.
The remaining arguments with respect to the dependent claims are predicated upon the assumption that Sambasivam et al. does not teach low temperature curing silicone adhesive, the Office disagrees and directs Applicant to the newly amended rejections of independent claims 1 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,686,169 to Hassall et al. discloses an array of quadrangular adhesive domains 34 provided on an adhesive sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786